SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

776
CA 13-02095
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, AND VALENTINO, JJ.


DARRYL GAITER AND HELEN GAITER, INDIVIDUALLY
AND AS HUSBAND AND WIFE, PLAINTIFFS-APPELLANTS,

                     V                              MEMORANDUM AND ORDER

CITY OF BUFFALO BOARD OF EDUCATION AND MARTIN
LUTHER KING SCHOOL #39, DEFENDANTS-RESPONDENTS.


LAW OFFICE OF ERIC B. GROSSMAN, WILLIAMSVILLE (ERIC B. GROSSMAN OF
COUNSEL), FOR PLAINTIFFS-APPELLANTS.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Drury, J.), entered February 4, 2013 in a personal injury action.
The order awarded plaintiffs monetary damages.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: On appeal from an order entered after a nonjury
trial, plaintiffs contend that the verdict sheet failed to include an
award for past medical expenses despite a stipulation of the parties
to the inclusion of such an award in a specified amount. We are
unable to determine the merits of plaintiffs’ contention inasmuch as
the 28-page record on appeal does not contain sufficient information
to enable us to determine whether there was an enforceable stipulation
and, if so, whether plaintiffs requested that the verdict sheet
contain the alleged stipulated sum for past medical expenses.
Plaintiffs, as the appellants, must suffer the consequences of having
submitted an incomplete record (see Matter of Rodriguez v Ward, 43
AD3d 640, 641).




Entered:   June 20, 2014                          Frances E. Cafarell
                                                  Clerk of the Court